DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160373546 A1 Lotfallah; Osama Abdel Latif et al. (hereafter Lotfallah), and further in view of US 20100064324 A1 Jenkin; Geraint et al. (hereafter Jenkin).
Regarding claim 1, Lotfallah discloses A system for providing a low-latency media transmission, comprising: one or more servers for providing one or more transmissions of media content (Fig.1, [06]), wherein the one or more transmissions comprise a plurality of video frames ([53], [55]); a client for presenting the one or more transmissions of the media content (Fig.1, [74], wherein rending capability is  to present video content received from server over a network), wherein the codec is installed on the client and the server ([73], [81],[88], wherein the description (e.g. codec) is included in manifest file of server 60, and the decoder of a client device is integrated with codec); and a dedicated communication channel connecting the client to the server (Fig.1, [06]).
Lotfallah fails to discloses wherein the client includes a software application for blending one or more pixels of the transmissions from one or more of the servers, wherein the client further includes a cache for storing a downloaded media file; a codec for compressing the one or more transmissions.
However Jenkin teaches the client includes a software application for blending one or more pixels of the transmissions from one or more of the servers (Fig.5, [88], [136], wherein a STB emulation system which is a software system executes blending application on video stream from service provider) ([24], [27], [72], wherein the software application of alpha blender blends pixels of images that is the graphical  data from server), wherein the client further includes a cache for storing a downloaded media file (i.e.[46], [111], wherein a cache stores streamlets from service provider); a codec for compressing the one or more transmissions ([77]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system for providing a low-latency media transmission disclosed by Lotfallah to include the teaching in the same filed of endeavor of Jenkin, in order to eliminate the cost and inconvenience of a required set top box in the IPTV service, as Jenkin identified.
Regarding claim 7, see the rejection for claim 1. Further Lotfallah discloses media file comprising an image with an arbitrary resolution (Fig.1, [63], [79]) and Jenkin teaches a view port for viewing portions of the downloaded media file ([06], [66], wherein the streaming video is the downloaded media file being viewed by a area of display 441, the view port).
Regarding claim 8, Lotfallah discloses The system of claim 7, wherein the downloaded media file is entirely downloaded prior to viewing ([45]).
Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotfallah, in view of Jenkin, and further in view of US 20100079480 A1 Murtagh.
Regarding claim 2, Murtagh teaches The system of claim 1, wherein the client is a thin client ([27]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Lotfallah, Jenkin and Murtagh before him/her, to modify the system for providing a low-latency media transmission disclosed by Lotfallah to include the teaching in the same filed of endeavor of Jenkin and Murtagh, in order to eliminate the cost and inconvenience of a required set top box in the IPTV service, as identified by Jenkin, and provide  methods and systems for alpha-blending a window and a portion of a background image, as identified by Murtagh.
Claim(s) 3-6, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotfallah, in view of Jenkin, and further in view of US 20030206179 A1 Deering.
Regarding claim 3, Deering teaches The system of claim 1, wherein the blending comprises separating a first pixel of a first video frame of a first transmission into first red, green, and blue components and separating a second pixel of a second video frame of a second transmission into second red, green, and blue components ([23]-[25]), weighting a first combination of the first and second red components with first alpha and a second alpha, weighting a second combination of the first and second green components with the first alpha and the second alpha, weighting a third combination of the first and second blue components with the first alpha and the second alpha ([238]), and producing a blended pixel using the weighted combinations of first and second red components, first and second blue components, and first and second green components ([42], [220]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Lotfallah, Jenkin and Deering before him/her, to modify the system for providing a low-latency media transmission disclosed by Lotfallah to include the teaching in the same filed of endeavor of Jenkin and Deering, in order to eliminate the cost and inconvenience of a required set top box in the IPTV service, as identified by Jenkin, and provide  improved display capabilities including improved edge blending, hotspot correction, edge matching, distortion correction, and chromatic distortion compensation, as identified by Deering.
Regarding claim 4, Jenkin teaches The system of claim 3, wherein herein the first transmission is media content from a first widget and the second transmission is media content from a second widget ([111]).
Regarding claim 5, Deering teaches The system of claim 3, wherein the first, second, and third combinations are sums ([238]).
Regarding claim 6, Deering teaches The system of claim 3, wherein the weighting is performed in part by normalizing the first alpha, the second alpha, and the third alpha ([302]).
Regarding claim 10, Deering teaches 10. The system of claim 7, wherein local content is presented by adjusting an offset in the cache ([60], [65]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotfallah, in view of Jenkin, and further in view of US 20130332811 A1 Chang; Ming-Hsiung et al. (hereafter Chang).
Regarding claim 9, Chang teaches The system of claim 7, wherein the view port is capable of responding to a scroll by a user to present local content of the downloaded media file ([79]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Lotfallah, Jenkin and Chang before him/her, to modify the system for providing a low-latency media transmission disclosed by Lotfallah to include the teaching in the same filed of endeavor of Jenkin and Chang, in order to eliminate the cost and inconvenience of a required set top box in the IPTV service, as identified by Jenkin, and provide  technologies for progressive loading for web-based spreadsheet applications, as identified by Chang.
Claim(s) 11-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotfallah, in view of Jenkin, and further in view of US 20070047640 A1 Venna; Nagarjuna et al. (hereafter Venna).
Regarding claim 11, see the rejection for claim 1, Lotfallah further discloses wherein the codec is configured to not place a portion of a transmission of the one or more transmissions in a buffer ([61], wherein under H.264 or AVC codec only uses DPB buffer, and it is well-known DPB is for storing reference frame). Venna teaches a codec for compressing the one or more transmissions ([23], wherein the codec for MPEGs, AVC, H.264 are the codec or scheme for compress video), wherein the codec does not apply a negotiation header to a transmission of the one or more transmissions ([30], [47]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Lotfallah, Jenkin and Venna before him/her, to modify the system for providing a low-latency media transmission disclosed by Lotfallah to include the teaching in the same filed of endeavor of Jenkin and Venna, in order to eliminate the cost and inconvenience of a required set top box in the IPTV service, as identified by Jenkin, and meet the need to monitor the  quality of video content that is provided to end users, as identified by Venna.
Regarding claim 12, Lotfallah discloses The system of claim 11, wherein the codec comprises an encoder and a decoder ([88]).
Regarding claim 13, Lotfallah discloses The system of claim 12, wherein the encoder compares a current frame to a previous frame and encodes and decodes changes using a lookup table ([207]).
Regarding claim 19, Jenkin teaches The system of claim 12, wherein the encoder transmits audio interleaved with higher priority than the video frames ([128]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotfallah, in view of Jenkin and Venna, and further in view of Deering.
Regarding claim 14, Deering teaches The system of claim 13, wherein the encoder implements a low pass filter to soften sharp changes in color from the previous frame to the current frame ([35]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Lotfallah, Jenkin, Venna and Deering before him/her, to modify the system for providing a low-latency media transmission disclosed by Lotfallah to include the teaching in the same filed of endeavor of Jenkin, Venna and Deering, in order to eliminate the cost and inconvenience of a required set top box in the IPTV service, as identified by Jenkin, meet the need to monitor the  quality of video content that is provided to end users, as identified by Venna, and provide  improved display capabilities including improved edge blending, hotspot correction, edge matching, distortion correction, and chromatic distortion compensation, as identified by Deering.
Claim(s) 15-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotfallah, in view of Jenkin and Venna, and further in view of US 20200128307 A1 Li.
Regarding claim 15, Li teaches The system of claim 13, wherein comparing a current frame to a previous frame comprises calculating difference residuals ([208]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Lotfallah, Jenkin, Venna and Li before him/her, to modify the system for providing a low-latency media transmission disclosed by Lotfallah to include the teaching in the same filed of endeavor of Jenkin, Venna and Li, in order to eliminate the cost and inconvenience of a required set top box in the IPTV service, as identified by Jenkin, meet the need to monitor the  quality of video content that is provided to end users, as identified by Venna, and satisfy the desire for a low-delay, low-complexity, but high-ratio lossless compression of data in real-time telemetry systems, as identified by Li.
Regarding claim 16, Li teaches The system of claim 15, wherein run length encoding is applied to the difference residuals ([90]).
Regarding claim 17, Li teaches The system of claim 16, wherein the encoder produces a compressed file in part from the run length encoded difference residuals (Fig.47, [201)).
Regarding claim 18, Li teaches The system of claim 13, wherein the lookup table is configured to provide a location of a corresponding pixel of a reference frame, pixels from a predefined palette, or a location of an offset pixel of a reference frame ([153]).
Regarding claim 20, Li teaches The system of claim 12, wherein the encoder separates a video frame of the plurality of video frames into lines of pixels, and further separates the lines of pixels into portions, wherein the portions are processed using parallelism ([194]).


Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20130239063 A1, US 20200404253 A1, US 20170347044 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487